DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0141889) as evidenced in Ines Batinić-Haberle et al., "Superoxide dismutase mimics and other redox-active therapeutics", 2016 John Wiley & Sons.
Regarding claim 1, Lee discloses a lithium-air secondary battery (lithium air battery, see Title, Abstract), comprising: 
an air electrode (positive electrode using oxygen, see Abstract);
a lithium anode (negative electrode including lithium, see Abstract); and 
an electrolyte comprising a superoxide dismutase mimic catalyst (SODm) (organic electrolyte includes a metal-ligand complex, see Abstract; metal includes manganese Mn [0027] and ligand includes a porphyrin ring [0034], [0036]-[0037], [0042], which are SOD mimics as evidenced in Batinić-Haberle).
Regarding claim 2, Lee discloses all of the claim limitations as set forth above.  Lee further discloses the superoxide dismutase mimic catalyst (SODm) performs a disproportionation reaction of a superoxide (O2-) generated at the air electrode during discharge and converts the superoxide into oxygen (O2) and Li2O2 (metal-ligand complex in the organic electrolyte takes part in the electrode reactions over a larger area, thereby inducing additional reactions at the interfaces of the metal-ligand complex with the electrodes and the Li2O2 [0016]-[0018], [0020], [0022]).  Further regarding the limitation in claim 2 which are directed to specific properties of the superoxide dismutase mimic catalyst, it is noted that once a superoxide dismutase mimic catalyst is disclosed (see Lee [0027], [0034], [0036]-[0037], [0042] and as evidenced in Batinić-Haberle), and there is substantially the same as the lithium-air secondary battery of claim 2, it will, inherently, display recited properties (see MPEP 2112).
Regarding claims 3-5, Lee discloses all of the claim limitations as set forth above.  Further regarding claims 3-5 reciting “the superoxide dismutase mimic catalyst serves to suppress side reactions of the superoxide (O2-) generated at the air electrode during discharge”, “the side reaction comprises a reaction to form a lithium salt other than the Li2O2” and “the lithium salt other than the Li2O2 is at least one selected from Li2CO2, LIOH, LiCOOCH3, and LiCOOR (R is alkyl)” which are directed to specific properties and/or functions of the superoxide dismutase mimic catalyst, it is noted that once a superoxide dismutase mimic catalyst is disclosed (see Lee [0027], [0034], [0036]-[0037], [0042] and as evidenced in Batinić-Haberle), and there is substantially the same as the lithium-air secondary battery of claims 3-5, it will, inherently, display recited properties (see MPEP 2112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as evidenced in Ines Batinić-Haberle et al., "Superoxide dismutase mimics and other redox-active therapeutics", 2016 John Wiley & Sons., as applied to claims 1-5 above, and further in view of Takechi et al. (US 2011/0070505 A1).
Regarding claim 7, Lee discloses all of the claim limitations as set forth above.  However, Lee does not disclose the superoxide dismutase mimic catalyst (SODm) comprises at least one selected from MA-C60, 4-carboxy-TEMPO, honokiol, CeO2, OsO4, Mn texaphyrin, MnTrM-2-Corrole3+, [MnBV2-]2, [MnBVDME]2, [MnMBVDME]2, and [MnBVDT2-]2.
	Takechi discloses a gas battery comprising an oxidation-reduction catalyst including cobalt porphyrin and cerium oxide (CeO2) ([0022]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as evidenced in Ines Batinić-Haberle et al., "Superoxide dismutase mimics and other redox-active therapeutics", 2016 John Wiley & Sons., as applied to claims 1-5 above.
Regarding claim 8, Lee discloses all of the claim limitations as set forth above.  Lee further discloses a concentration of the SODm (superoxide dismutase mimic catalyst) is 0.1 mM to 100 mM based on the electrolyte (0.1 mM to about 0.5 M [0051]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a lithium-air secondary battery comprising, among other things, wherein the superoxide dismutase mimic catalyst (SODm) comprises: at least one of an organic compound comprising at least one functional group of a carboxyl group, a polyphenol group, and a hydroxyl group; a free radical compound comprising at least one functional group of a carboxyl group, a polyphenol group, and a hydroxyl group; a metal complex comprising at least one functional group of a carboxyl group, a polyphenol group, and a hydroxyl group; and a metal oxide comprising at least one functional group of a carboxyl group, a polyphenol group, and a hydroxyl group.
	The closest prior art is Lee et al. (US 2012/0141889) which discloses a metal-ligand complex including a ligand ([0028]-[0037]) but fails to teach or suggest at least one functional group of a carboxyl group, a polyphenol group, and a hydroxyl group.  Further, the prior art fails to teach or suggest any superoxide dismutase mimic catalyst contained in the electrolyte of a lithium-air secondary battery let alone motivation for one skilled in the art to modify the metal-ligand complex in Lee to arrive at the claimed structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/21/2021